Citation Nr: 0930901	
Decision Date: 08/18/09    Archive Date: 08/27/09

DOCKET NO.  09-11 248	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Newark, New 
Jersey


THE ISSUES

1.  Entitlement to service connection for hypertension.

2.  Entitlement to service connection for a dermatological 
disorder.


REPRESENTATION

Appellant represented by:	New Jersey Department of 
Military and Veterans' Affairs




WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

LouElla Kuta, Associate Counsel


INTRODUCTION

The Veteran served on active duty from January 1964 to 
January 1968.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a May 2008 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Newark, New Jersey, which denied the benefits sought on 
appeal.

The Veteran appeared and testified before the undersigned 
Veterans Law Judge in June 2009.  A transcript is of record.

In a March 2009 rating decision, the Veteran was granted 
service connection for post traumatic stress disorder (PTSD) 
and tinnitus.  A notice of disagreement is not currently 
associated with the claims file in regard to the issues of 
PTSD and tinnitus, although the Veteran's representative 
indicated at the June 2009 Board hearing, that such a notice 
of disagreement was forthcoming.  At present, however, these 
matters are not in appellate status before the Board.


FINDINGS OF FACT

1.  Hypertension was not incurred in or aggravated by active 
duty service.

2.  A dermatological disorder was not incurred in or 
aggravated by active duty service.


CONCLUSIONS OF LAW

1.  The criteria to establish service connection for 
hypertension are not met. 38 U.S.C.A. §§ 1110, 1131, 5103, 
5103A, 5107 (West 2002 & Supp. 2008); 38 C.F.R. §§ 3.102, 
3.159, 3.303, 3.304, 3.307, 3.309 (2008). 

2.  The criteria to establish service connection for 
dermatological disorder are not met. 38 U.S.C.A. §§ 1110, 
1131, 5103, 5103A, 5107 (West 2002 & Supp. 2008); 
38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304, 3.307, 3.309 (2008). 


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duty to Notify and Assist

Before addressing the merits of the claims, the Board is 
required to address the duty to notify and duty to assist 
imposed by 38 U.S.C.A. §§ 5103, 5103(A) and 38 C.F.R. § 
3.159.

VA has a duty to notify a Veteran and his representative, if 
any, of the information and evidence needed to substantiate a 
claim. This notification obligation was accomplished by way 
of a letter from the RO to the Veteran dated in August 2007. 
This letter effectively satisfied the notification 
requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 
3.159(b) by: (1) informing the Veteran about the information 
and evidence not of record that was necessary to substantiate 
the claims; (2) informing the Veteran about the information 
and evidence VA would seek to provide; and (3) informing the 
Veteran about the information and evidence he was expected to 
provide.  Additionally, the August 2007 letter informed the 
Veteran of how the RO assigns disability ratings and 
effective dates if a claim for service connection is granted 
and complies with the holding of Dingess v. Nicholson, 19 
Vet. App. 473 (2006).

Second, VA has a duty to assist a Veteran in obtaining 
evidence necessary to substantiate a claim. The available 
service treatment records, VA medical records, private 
medical records, hearing testimony, and lay statements are 
associated with the claims file. The Veteran was not afforded 
a VA examination. See McLendon v. Nicholson, 20 Vet. App. 79, 
83 (2006); Charles v. Principi, 16 Vet. App. 370 (2002), 
(Observing that under 38 U.S.C.A. § 5103A(d)(2), VA was to 
provide a medical examination as "necessary to make a 
decision on a claim, where the evidence of record, taking 
into consideration all information and lay or medical 
evidence [including statements of the claimant]; contains 
competent evidence that the claimant has a current 
disability, or persistent or recurrent symptoms of 
disability; and indicates that the disability or symptoms may 
be associated with the claimant's active military, naval, or 
air service; but does not contain sufficient medical evidence 
for the [VA] to make a decision on the claim.").

The Veteran has not made the RO or the Board aware of any 
additional evidence that needs to be obtained in order to 
fairly decide his claims. As such, all relevant evidence 
necessary for an equitable disposition of the Veteran's 
appeal has been obtained and the case is ready for appellate 
review.


The Merits of the Claims

Service Connection Criteria

The benefit of the doubt rule provides that the Veteran will 
prevail in a case where the positive evidence is in a 
relative balance with the negative evidence. Therefore, the 
Veteran prevails in his claim when (1) the weight of the 
evidence supports the claim or (2) when the evidence is in 
equipoise.  It is only when the weight of the evidence is 
against the Veteran's claim that the claim must be denied. 38 
U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Gilbert v. Derwinski, 
1 Vet. App. 49 (1990). 

Service connection will be granted if it is shown that a 
Veteran has a disability resulting from an injury or disease 
contracted in the line of duty, or for aggravation of a 
preexisting injury or disease contracted in the line of duty 
in the active military, naval or air service. 38 U.S.C.A. § 
1110; 38 C.F.R. § 3.303.  That an injury incurred in service 
alone is not enough.  There must be chronic disability 
resulting from that injury.  If there is no showing of a 
resulting chronic condition during service, then a showing of 
continuity of symptomatology after service is required to 
support a finding of chronicity. 38 C.F.R. § 3.303(b). 

In addition, service connection may be granted for any 
disease diagnosed after discharge, when all of the evidence, 
including that pertinent to service, establishes that a 
disease was incurred in service. 38 C.F.R. § 3.303(d).  
Generally, to prove service connection, the record must 
contain: (1) medical evidence of a current disability, (2) 
medical evidence, or in certain circumstances, lay testimony 
of an in-service incurrence or aggravation of an injury or 
disease, and (3) medical evidence of a nexus between the 
current disability and the in-service disease or injury. Pond  
v. West, 12 Vet. App. 341 (1999); Caluza v. Brown, 7 Vet.  
App. 498 (1995). 

Certain diseases may be presumed incurred in service if shown 
to have manifested to a compensable degree within one year 
after the date of separation from service. 38 U.S.C.A. §§ 
1112, 1113; 38 C.F.R. §§ 3.307, 3.309. 

Hypertension

The Veteran seeks service connection for hypertension.  
Having carefully considered the claim in light of the record 
and the applicable law, the Board is of the opinion that the 
preponderance of the evidence is against the claim and the 
appeal will be denied.

Service treatment records are negative for any complaints, 
treatment, or diagnosis of hypertension.

The Veteran indicated he received treatment at VA Medical 
Center (VAMC) Brooklyn for hypertension in 1968-1969.  The RO 
subsequently contacted VAMC in an attempt to secure medical 
treatment records, to include 1968-1969.  In a January 2008 
letter, VAMC New York responded that after a complete search 
of their records, no medical files for the Veteran were found 
for the above-referenced time period.  In June 2009, the 
Veteran contacted VAMC Brooklyn in an attempt to secure 
medical records from 1968-1969, however, no response was 
received.

October 2006 VA medical records indicate a diagnosis of 
hypertension.  

Private medical records submitted by the Veteran indicate 
treatment of hypertension beginning in January 1996.  

The Veteran testified at his June 2009 Board hearing that he 
was treated in-service for hypertension from 1966-1967, prior 
to being sent to Vietnam.  He further testified that he was 
treated for hypertension from 1968-1969 at VAMC Brooklyn for 
hypertension.

Service connection may be granted when all the evidence 
establishes a medical nexus between military service and 
current complaints. Degmetich v. Brown, 104 F.3d 1328 (Fed. 
Cir. 1997); Rabideau v. Derwinski, 2 Vet. App. 141, 143 
(1992).  In this case, there is no evidence establishing a 
medical nexus between military service and the Veteran 
developing hypertension.  Although the Veteran has been 
diagnosed with hypertension, no medical evidence links the 
diagnosis to service.  

In this case, there is no competent medical evidence of a 
nexus between the Veteran's service and his claim of 
hypertension, nor is there any competent medical evidence 
indicating a diagnosis of hypertension within one year of the 
Veteran's separation from active duty.  By "competent medical 
evidence" is meant in part that which is provided by a person 
who is qualified through education, training, or experience 
to offer medical diagnoses, statements, or opinions. 38 
C.F.R. § 3.159(a); Espiritu v. Derwinski, 2 Vet. App. 492, 
494 (1992). None of the medical evidence of record relates 
the Veteran's claim of hypertension to any event or incident 
during active military duty. 

Moreover, the evidence of record does not establish a 
continuity of symptomatology since discharge. The first 
notation of hypertension associated with the record is dated 
in a January 1996 private medical record, approximately 31 
years after the Veteran's separation from service. See 
Forshey v. West, 12 Vet. App. 71, 74 (1998); aff'd sub nom, 
Forshey v. Principi, 284 F.3d 1335, 1358 (Fed. Cir. 2002) 
(noting that the definition of evidence encompasses "negative 
evidence" which tends to disprove the existence of an alleged 
fact).  Although the Veteran reported treatment at VAMC in 
1968-1969, there is no indication or evidence submitted by 
the Veteran that he received any subsequent treatment for 
hypertension until his diagnosis in 1996.

Accordingly, for the reasons stated above, the Board finds 
that the preponderance of the evidence is against the claim 
for service connection for hypertension, and the benefit-of-
the-doubt rule is not for application. 38 U.S.C.A. § 5107, 
Gilbert v. Derwinksi, 1 Vet.App. 49 (1990).  

Dermatological Disorder

The Veteran seeks service connection for a dermatological 
disorder, specifically, he testified that the issue of a 
dermatological disorder related to his hands. (See June 2009 
Board hearing testimony).  Having carefully considered the 
claim in light of the record and the applicable law, the 
Board is of the opinion that the preponderance of the 
evidence is against the claim and the appeal will be denied.

The Veteran's service treatment records do not indicate any 
complaints, treatments, or diagnosis of a dermatological 
disorder involving the Veteran's hands.  

The Veteran testified that he did not receive treatment for 
this condition while in service as he was part of a flight 
crew and a doctor was not readily available (See June 2009 
Board hearing testimony, page 11). 

Private medical records of Dr. FOA and Dr. SW, submitted by 
the Veteran dated December 1987 to January 2003, indicate 
treatment for the Veteran's hands with diagnoses of eczema.

VA medical records dated October 2006 to December 2006 
associated with the file do not indicate complaints, 
treatment, or diagnosis of a dermatological disorder of the 
hands.

Service connection may be granted when all the evidence 
establishes a medical nexus between military service and 
current complaints. Degmetich v. Brown, 104 F.3d 1328 (Fed. 
Cir. 1997); Rabideau v. Derwinski, 2 Vet. App. 141, 143 
(1992).  In this case, there is no evidence establishing a 
medical nexus between military service and the Veteran 
developing a dermatological disorder.  Although the Veteran 
has been diagnosed with dermatological disorder of the hands, 
no medical evidence links the diagnosis to service.  

In this case, there is no competent medical evidence of a 
nexus between the Veteran's service and his claim of a 
dermatological disorder of the hands, nor is there any 
competent medical evidence indicating a diagnosis of a 
dermatological disorder of the hands within one year of the 
Veteran's separation from active duty.  By "competent medical 
evidence" is meant in part that which is provided by a person 
who is qualified through education, training, or experience 
to offer medical diagnoses, statements, or opinions. 38 
C.F.R. § 3.159(a); Espiritu v. Derwinski, 2 Vet. App. 492, 
494 (1992). None of the medical evidence of record relates 
the Veteran's claim of a dermatological disorder of the hands 
to any event or incident during active military duty. 

Moreover, the evidence of record does not establish a 
continuity of symptomatology since discharge. The first 
notation of a dermatological disorder of the hands  
associated with the record is dated in a December 1987 
private medical record, approximately 19 years after the 
Veteran's separation from service. See Forshey v. West, 12 
Vet. App. 71, 74 (1998); aff'd sub nom, Forshey v. Principi, 
284 F.3d 1335, 1358 (Fed. Cir. 2002) (noting that the 
definition of evidence encompasses "negative evidence" which 
tends to disprove the existence of an alleged fact). 

Accordingly, for the reasons stated above, the Board finds 
that the preponderance of the evidence is against the claim 
for service connection for a dermatological condition of the 
hands, and the benefit-of-the-doubt rule is not for 
application. 38 U.S.C.A. § 5107, Gilbert v. Derwinksi, 1 
Vet.App. 49 (1990).  


ORDER


Service connection for hypertension is denied.

Service connection for a dermatological disorder is denied.


____________________________________________
CHERYL L. MASON
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


